SUPPLEMENTAL OPINION. ON REHEARING.
Evans, J.
2. Pleadings: misjoinder of causes. Plaintiff urges upon our attention paragraph 29 of the petition, and contends that a joint liability is charged therein as against the two defendants, Simmons Warehouse Company and the city of Sioux City. Such paragraph is as follows: “(29) That the said iron bridge at the junction of Eourth and West Third streets across Perry creek and the apron and conduit aforesaid were constructed under the supervision and co-operation of the defendant, Simmons Warehouse Company, and the defendant, city of Sioux City, and has been so maintained and kept to the present time.”
At the original submission of the case, it did not appear from the printed record before us that this paragraph was involved in the appeal. All the parties have now stipulated that this omission was an inadvertence, and they join in a jiroposed correction and ask that the appellant’s exception at this point be considered. We think that this paragraph does in terms charge, somewhat imperfectly, a joint liability against the two defendants. The difficulty with appellant’s position, however, is that this alleged joint cause of action is improperly joined with other alleged causes of action against the same defendants, which are not joint, but several. For instance, paragraph 26 charges a several liability against the city of Sioux City for the construction of various bridges at different points on the stream. Other allegations charge • a several liability against the defendant Simmons Warehouse Company.
If a plaintiff chooses to declare upon a cause of action upon which a defendant is only severally liable, he can not join another defendant by merely alleging a further joint cause of action against both such defendants. He must reduce his allegations either to a cause or causes of action *380against one defendant, or else to a wholly joint cause of action against both. If the plaintiff herein chooses to confine his petition against the Simmons Warehouse Company and the city of Sioux City to an alleged cause of action wholly j oint, and to eliminate therefrom all allegations upon which only several liability can be predicated, there is nothing in our holding to forbid such course.
The petition for rehearing is accordingly overruled.